ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-280, concluding that STEVEN T. KEARNS of HACKENSACK, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from the practice of law since July 17, 2003, for failure to pay a sanction to the Disciplinary Oversight Committee, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having concluded that prior to reinstatement to practice, respondent should be required to pay the $250.00 sanction to the Disciplinary Oversight Committee, as ordered by the Court on June 16, 2003, and submit proof of his fitness to practice law;
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should be required to practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that STEVEN T. KEARNS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *604Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that prior to reinstatement to practice, respondent shall pay the sanction of $250.00 to the Disciplinary Oversight Committee, as ordered by the court on June 16, 2003; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.